Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Response to Arguments
35 USC § 102/103
35 USC § 102 rejections regarding Claims 1-8, 11-20 included in Office Action mailed on 06/27/2022 has been withdrawn per applicant’s amendment to the claim filled 08/18/2022, consequently, the 35 USC § 103 regarding Claims 9-10 has been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the sensor element”.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11- 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adair (US Patent 5,643,175).
Regarding claim 1, Adair teaches an endoscope assembly, comprising:
A shaft assembly (balloon catheter 130 Fig.7), wherein the shaft assembly comprises:
A flexible outer shaft defining a lumen (flexible passageway 132 Fig.7 having a lumen Col.8:25-30), 
A first electrical communication line (electronic cable 16 Fig.1 Col.6:5-9), and
A first fluid communication line (channel 24/26/28 capable of introduction of gas/fluid Fig.1, 3 Col.6:20-23, Col.7:9-12);
	An endoscopic camera assembly associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the first electrical communication line (including CCD 14 connected to electronic cable 16 Col.6:6-9); and
	An anatomy elevation assembly comprising an inflatable member (balloon 140) coupled to the flexible outer shaft, wherein the inflatable member comprises:
A proximal portion fixedly attached to the flexible outer shaft (see Fig.8 proximal end of balloon 140 attached to the flexible passageway 132), 
A distal end comprising an expandable opening (distal end of balloon 140 comprising an expandable opening Fig.8),
An interior surface extending distally from the proximal portion (interior surface of balloon extending distally from proximal portion as seen in Fig.8), wherein the first fluid communication line (channel 24/26/28 which tube 42/44/46 connected to, for introducing appropriate fluid Col.7:6-12) is fluid communication with the inflatable member (balloon inflated through a tube Col.8:41-43), wherein the inflatable member is configured to transition between a deflated configuration and an inflated configuration via fluid communication with the first fluid communication line (balloon 140 can be inflated through a tube Col.8:30-31 and tubes incorporated in channels of  flexible passage way 132 capable of delivering appropriate fluid or instrument Col.7:10-12 or gas Col.6:20-23 thus tube 144 connected to balloon 140 capable of transition a deflated configuration and inflated configuration via fluid communication with the first fluid line Fig.7, 8), wherein the interior surface is configured to define a viewing path (see Fig.8) distal to the endoscopic camera assembly (CCD 14 positioned on distal end of endoscope Fig.3, viewing path in Fig.8 extends distally pass the distal end of the endoscope), while the inflatable member is in the inflated configuration (Fig.8).

Regarding claim 2, Adair teaches wherein the fluid communication line (24/26/28) extends at least partially within the lumen (Fig.1-3, 7).
Regarding claim 3, Adair teaches wherein the electrical communication line (16) extends at least partially within the lumen (Fig.1-3, 7).
Regarding claim 5, Adair teaches wherein the interior surface is configured to extend in an arched fashion while the inflatable member is in the inflated configuration (Fig.9-10 interior surface includes arcs).
Regarding claim 6, Adair teaches wherein shaft assembly further comprises a working catheter extended within the lumen of the flexible outer shaft, wherein the working catheter is dimensioned to slidably receive a working element (channel 28 for example Fig.3, slidably receive working elements such as tool 30 Fig.4 Col.6:27-31).
Regarding claim 7, Adair teaches a working element slidably disposed in the working catheter, the working element comprising one or more of a forcep, a swab, or a spray tube (tool 30 being a forcep Col.6:27-31).
Regarding claim 8, Adair teaches wherein the inflatable member (140) comprises a proximal portion and a distal portion (Fig.8), wherein the proximal portion is attached to the flexible shaft, wherein the distal portion includes the interior surface (Fig.8-10).
Regarding claim 11, Adair teaches a second fluid communication line in communication with a fluid port configured to spray fluid on the camera assembly (tubes 24-26 capable of introducing fluid to operative cite Fig.1-3 Col. 6:20-23, which can create fluid contact with the camera assembly Fig.7-10).
Regarding claim 12, Adair teaches an actuator (such as connector 134/136/138/148 capable of being operated (e.g. actuated), of connecting to another element, or housing 50 Fig.4 capable of being operated (e.g. actuated), of connecting tubes and instruments, for example) attached to a proximal end of the flexible outer shaft.
Regarding claim 13, Adair teaches wherein the inflatable member defines an open distal end in the inflated configuration (Fig.8).
Regarding claim 14, Adair teaches wherein the flexible outer shaft is resilient (to remain tubular shape, the flexible passageway 132 capable of withstand certain amount of pressure).


	Regarding claim 15, Adair teaches an endoscope assembly, comprising:
A shaft assembly (balloon catheter 130 Fig.7), wherein the shaft assembly comprises:
A flexible outer shaft defining a lumen (flexible passageway 132 Fig.7 having a lumen Col.8:25-30), the flexible outer shaft comprises a distal end (Fig.8), 
A first electrical communication line (electronic cable 16 Fig.1 Col.6:5-9), and
A first fluid communication line (channel 24/26/28 capable of introduction of gas/fluid Fig.1, 3 Col.6:20-23, Col.7:9-12);
	An endoscopic camera assembly associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the first electrical communication line (including CCD 14 connected to electronic cable 16 Col.6:6-9 and optical fibers 20 Fig.3); and
	An anatomy elevation assembly comprising an inflatable member (balloon 140) configured to transition between a deflated configuration and an inflated configuration, wherein the fluid communication line is in fluid communication with the inflatable member in order transition the inflatable member between the deflated configuration and the inflated configuration (channel 24/26/28 which tube 42/44/46 connected to, for introducing appropriate fluid Col.7:6-12, balloon 140 can be inflated through a tube Col.8:30-31 and tubes incorporated in channels of  flexible passage way 132 capable of delivering appropriate fluid or instrument Col.7:10-12 or gas Col.6:20-23 thus tube 144 connected to balloon 140 capable of transition a deflated configuration and inflated configuration via fluid communication with the first fluid line Fig.7, 8), wherein the inflatable member comprises a proximal end and a distal end (Fig.8), wherein the proximal end is fixedly attached to the flexible outer shaft (see Fig.8 proximal end of balloon 140 attached to the flexible passageway 132), wherein an interior of the inflatable member is configured to define a viewing path distal to the endoscopic camera assembly while the inflatable member is in the inflated configuration (CCD 14 positioned on distal end of endoscope Fig.3, viewing path in Fig.8 extends distally pass the distal end of the endoscope in inflated configuration), wherein the interior surface of the inflatable member terminated into an expandable opening that is configured to expand in response to transitioning into the inflated configuration such that the distal end of the inflatable member defines the expandable opening (Fig.8).
	Regarding claim 16, Adair teaches wherein the distal end of the flexible outer shaft is open (distal end of flexible passageway 132 includes openings Fig.7-8).
Regarding claim 17, Adair teaches wherein the endoscopic camera assembly (CCD 14 Fig.3) is housed within the lumen (CCD 14 positioned behind window 10 which disposed at distal end of endoscope Fig.1, 3, Col.5:61-64 which housed within flexible passageway Fig.7-8).
Regarding claim 18, Adair teaches wherein the shaft assembly further comprises a working catheter housed within the lumen (tubes 42/44/46 capable of delivering appropriate instruments Fig.7-8, Col.7:6-13).
Regarding claim 19, Adair teaches wherein the endoscopic camera assembly comprises a camera portion (CCD 14) and a light source portion (optical fiber 20 Fig.3).


Regarding claim 20, Adair teaches an endoscope assembly, comprising:
A shaft assembly (balloon catheter 130 Fig.7), wherein the shaft assembly comprises:
A flexible outer shaft defining a lumen (flexible passageway 132 Fig.7 having a lumen Col.8:25-30), 
A first electrical communication line (electronic cable 16 Fig.1 Col.6:5-9), and
A first fluid communication line (channel 24/26/28 capable of introduction of gas/fluid Fig.1, 3 Col.6:20-23, Col.7:9-12);
	An endoscopic camera assembly associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the first electrical communication line (including CCD 14 connected to electronic cable 16 Col.6:6-9); and
	An anatomy elevation assembly comprising an inflatable member (balloon 140)  comprising a proximal end and a distal end (Fig.8), wherein the proximal end is fixed to the flexible outer shaft (see Fig.8 proximal end of balloon 140 attached to the flexible passageway 132), wherein the distal end comprises an expandable opening (Fig.8), wherein the first fluid communication line (channel 24/26/28 which tube 42/44/46 connected to, for introducing appropriate fluid Col.7:6-12) is fluid communication with the inflatable member (balloon inflated through a tube Col.8:41-43), wherein the inflatable member is configured to transition between a deflated configuration and an inflated configuration in response to fluid transitioning between the inflatable member and the first fluid line (balloon 140 can be inflated through a tube Col.8:30-31 and tubes incorporated in channels of  flexible passage way 132 capable of delivering appropriate fluid or instrument Col.7:10-12 or gas Col.6:20-23 thus tube 144 connected to balloon 140 capable of transition a deflated configuration and inflated configuration via fluid communication with the first fluid line Fig.7, 8), wherein the inflatable member is configured to define a viewing path (see Fig.8) to the endoscopic camera assembly (CCD 14 positioned on distal end of endoscope Fig.3, viewing path in Fig.8 extends distally pass the distal end of the endoscope) in the inflated configuration, wherein the viewing path is unobstructed by the inflatable member (Fig.8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Khalili (US 2005/0096502 A1).
Regarding claim 4, Adair teaches wherein the interior surface is configured to define an alternative shape in Fig.9-10 similarly to a conical fashion, however, does not expressly disclose such shape is in frusto-conical fashion.
Khalili in the art of medical device, teaches a medical device including flexible elongated body 4 [0048] having different channels 12 14 16 configured to house treatment instruments Fig.1A-C [0049]. The elongated channel may include an inflatable balloon in a conical shape which push the surrounding tissue away from the distal end of the medical device to provide space for the treatment instruments. ([0070[ Fig.7B)
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Adair’s balloon to adapt the conical shape, such as that taught by Khalili, to provide more space and increase maneuverability for medical instruments [0070].

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Hendriks (US 2016/0317035 A1).
Regarding claims 9 and 10, Adair teaches the flexible passageway 132 housing a CCD 14 in electrical communication with electrical cable 16, multiple channels 24 26 28 40 for housing/delivering different instruments/devices, however, does not expressly disclose a second electrical communication line in communication with a sensor element, wherein the sensor element is operable to generate a position indicative signal in response to an alternating magnetic field, nor a sensor element comprises a coil.
Hendriks in the art of medical imaging, teaches operating position and orientation of a sensor (EM/SEN) at the catheter tip in response to magnetic field ([0048-52] Fig.1-2), and the sensor element comprises a coil [0049-50].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Adair, to incorporate such sensor at a catheter tip inside the flexible passageway in one of the multiple channels, which operate as a position sensor in response to magnetic field, such as that taught by Hendriks, as a known appropriate instrument use in medical imaging to provide location measurement of tools [0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795  

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795